Wells, J.
But for the fact that the pauper’s father, Jacob Pettes, had a settlement in Rehoboth, his mother, Sally Rice, would have retained her previous settlement, and conferred it upon her children. Gen. Sts. c. 69, § 1. The existence of this settlement of Jacob Pettes, derived from his father James Pettes. under the law in force prior to February 11,1794, prevented the subsequent acquisition, by the pauper, of a settlement in Hopkinton, derived through his mother from Hezekiah Rice. Under the exception in the St. of 1870, c. 392, § 2, he therefore retained his settlement, derived through his father from James Pettes, his grandfather.
As this settlement was neither acquired by marriage, nor defeated by virtue of the provisions of the St. of 1870, c. 392, § 2, it is not within the direct operation of the St. of 1871, c. 379, § 3
*555If the settlement which Sally Rice acquired by marriage would, during her life, and after the birth of children, be changed by the operation of these statutes, and her former settlement in Hopkinton be revived, still such change would not affect this case ; because the pauper was of full age when the statute making that change took effect, and his settlement would not change with that of his parent. Springfield v. Wilbraham, 4 Mass. 493. Great Barrington v. Tyringham, 18 Pick. 264. Shirley v. Lancaster, 6 Allen, 31. And besides, he having a settlement by the father, it would not change with that of the mother, even during minority. Scituate v. Hanover, 7 Pick. 139. Walpole v. Marblehead, 8 Cush, 528. The pauper has acquired no settlement in HopMnton, and there must be

Judgment for the defendants.